DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites, “wherein the load comprises a display lamp”. However, the originally filed specification only discloses that the load may be a “display” and is silent with regard to a “display lamp” in particular. For the purpose of applying art, the examiner is interpreting “display lamp” as “display”, which is supported by the original specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-23, 25-26, 28-29, 31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0211875, of record and hereinafter “Lee”) in view of Nam et al. (US 2016/0189861, hereinafter “Nam”).

Claim 20: Lee discloses an electrical apparatus (a refrigerator; see Figs.1-3, 21-23), comprising: 

a load (140) mounted on the carrier (see Fig.16A); and 
a wireless powering device (70,200,300) supplying power to the load (see Fig.15), the wireless powering device including: 
a plurality of vertically oriented transmitting coils (200; see Fig.23) mounted at each of the plurality of different predetermined positions of the electrical apparatus (see Fig.23), and a single transmitting circuit board (210) 
a single receiving coil assembly (311) mounted on the carrier (see Figs.21-23) and configured to be moved into a vertical orientation and within a coverage of an electromagnetic field of one of the plurality of transmitting coils when the carrier is mounted in one of the plurality of different predetermined positions within the interior space of the electrical apparatus (see Figs.21-23 and [0230]); and 
a second circuit board mounted on the carrier, the single receiving coil being electrically connected to the second circuit board (the second circuit board may be considered either the receiver board 310 or the substrate 142a of the light source unit).

While Lee discloses the use of a “transmitting board” in general (e.g. the transmitter board 210), Lee does not disclose “a single transmitting circuit board to which the transmitting coils are electrically connected in series” as required by the claim and indicated via strike-through annotation above.

Nam discloses that a plurality of power transmission coils (L1-Lm) may be coupled in series (see Fig.12) in order to facilitate the use of a single voltage source for control of the circuit. See [0098]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided the power transmission coils of Lee in series, as disclosed by Nam, in order to have facilitated the use of a single voltage source for control of the circuit.

Claim 21: Lee discloses wherein the carrier comprises a shelf moveable between the plurality of different positions by a user (shelf 100; see Fig.23).
Claim 22: Lee discloses wherein the electrical apparatus comprises a refrigerator (see Fig.1, [0094]), and wherein each of the transmitting coils are mounted to a vertical interior wall of the refrigerator (see Figs.21 and 33).
Claim 23: Lee discloses wherein the load comprises a lighting lamp (140; see [0206]).
Claim 25: Lee discloses wherein the single transmitting circuit board is vertically oriented (see Figs.21 and 23), and wherein each of the transmitting coils is defined on the single transmitting circuit board in a manner so as to be parallel and opposing with the single receiving coil (311) when the carrier is mounted in each of the plurality of different predetermined positions (see Figs.21 and 23).
Claim 26: Lee discloses herein the second circuit board is vertically oriented when the carrier is mounted in each of the plurality of different predetermined positions (when 310 is considered the “second circuit board”, it is vertically oriented in each of the plurality of different positions; see Figs.21 and 23).
Claim 28: Lee discloses wherein the receiving coil is a coil printed on the second circuit board (see [0110]).
Claim 29: Lee discloses wherein the second circuit board is oriented in a non-vertical orientation when the carrier is mounted in each of the plurality of different predetermined positions, and wherein the receiving coil is a component separate from the second circuit board (e.g. when the substrate 142a of the light source unit is instead considered the “second circuit board”, it is oriented in a horizontal orientation with the receiving coil separate from the second circuit board; see Fig.17).
Claim 31: Lee and Nam disclose wherein the transmitting coils are connected in series with each other by wires or electrical connectors (see Fig.12 of Nam, where coils are connected in series, thus connected by “wireless or electrical connectors”).
Claim 33: Lee discloses wherein each of the transmitting coils is a coil printed on the transmitting circuit board (see [0110]).
Claim 34: Lee and Name disclose wherein the transmitting coils are connected in series with each other by a plurality of conductive traces printed on the transmitting circuit board (see Fig.12 of Nam, which discloses the transmitting coils in series, and [0110] of Lee, which discloses providing the coils on a printed circuit board).
Claim 35: Lee discloses wherein the transmitting coils are arranged in different planes (see Fig.23 of Lee, where the each transmitting coil is arranged in a different horizontal plane corresponding to a particular shelf position).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nam as applied to claim 22 above, and further in view of Xia et al. (US 2018/0328652, hereinafter “Xia”).

Lee and Nam disclose the limitations of claims 20-22, as discussed in greater detail above. However, Lee only discloses the load as a lighting device and does not disclose a display load as a part of the shelf. Xia discloses that a display device (14) may be provided as a load for a refrigerator shelf device (100; see Fig.1 and [0024-0028]) in order to display weight information on an article stored on the shelf in real time or the current expiry status of an article on the shelf. See [0032]-[0033]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided a display as a load for the shelf for Lee in order to have provided the benefits of displaying weight or expiry status to a user.

Claims 27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nam as applied to claim 20 and 26 above, and further in view of Baarman et al. (US 9,209,627, hereinafter “Baarman”).

Lee and Nam disclose the limitations of claims 20 and 26, as discussed in greater detail above. However, Lee only discloses using printed coils and does not disclose “wherein the receiving coil is formed by winding a wire, and the receiving coil is a component fixed and integrated on the second circuit board”, “wherein the transmitting coils are connected in series with each other by welding or pressing”, or “wherein each of the transmitting coils is formed by .

Response to Arguments
Applicant’s arguments, see pgs.5-7, filed 26 March 2021, with respect to the previous rejection(s) of claim(s) 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee and Nam. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849